Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 4/07/2021 has been received and claims 1-5 and 7-13 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tooth cleaning elements”, “first electrical coupling element”, and “second electrical coupling element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (20110309268).
Parker (‘268) discloses an oral care implement sanitization system (see entire document, particularly Figures 1-6) comprising: 
an oral care implement (10) (see Figures 1-3) comprising: 
a body (12) having a handle portion (14) and a head portion (18), a plurality of tooth cleaning elements (20) extending from the head portion (18) (see Figures 1-2); 
a light source (28) located in the head portion (18) and configured to sanitize the plurality of tooth cleaning elements (20) (see entire document, particularly p. 3 [0037] – last 15 lines); and 
a first electrical coupling element (i.e. element located in the handle that allows inductive charging of the rechargeable battery within the handle) operably coupled to the light source (28) (see entire document, particularly p. 3 [0029] and [0034]; 

a housing comprising a cavity (36) for holding the oral care implement (10) (see Figures 5-6); 
a power source (see Figure 4); and 
a second electrical coupling element (i.e. element within the case that allows inductive charging of the rechargeable battery within the handle) operably coupled to the power source (see entire document, particularly p. 3 [0034] – particularly lines 1-11); and 
wherein when the oral care implement (10) is positioned within the cavity (36) of the housing of the case (34), the first electrical coupling element of the oral care implement (10) is operably coupled to the second electrical coupling element of the case (34) (see entire document, particularly p. 3 [0034], p. 4 [0039]), and
wherein when the first and second electrical coupling elements are operably coupled together, the light source (28) is automatically activated to transmit UV light to the plurality of tooth cleaning elements (20) for a predetermined period of time (see entire document, particularly p. 3 [0034], p. 4 [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) as applied to claim 1 above, and further in view of Lin (6752627).
Parker (‘268) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Parker (‘268) does not appear to specifically teach that the oral care implement further comprises a head plate coupled to the head portion of the body, the head portion of the body comprising a basin within which the head plate is disposed, and wherein the plurality of tooth cleaning elements are coupled to and extend from a front surface of the head plate.
It was known in the art before the effective filing date of the claimed invention to provide a head plate coupled to a head portion of a body of an oral care implement. Lin (‘627) discloses an oral care implement (10) comprising: 
a body having a handle portion (11) and a head portion (12), a plurality of tooth cleaning elements (41) extending from the head portion (12) (see Figures 2 and 4); 
a light source (31) located in the head portion (12) and configured to sanitize the plurality of tooth cleaning elements (41); 

a head plate (40) coupled to the head portion (12) of the body, the head portion (12) of the body comprising a basin (121) within which the head plate (40) is disposed, and wherein the plurality of tooth cleaning elements (41) are coupled to and extend from a front surface of the head plate (40) (see Figures 1-2),
in order to provide a substrate for tooth cleaning elements to be attached for the oral care implement (see Figure 1). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a head plate disposed in a basin of the head portion in the oral care implement of Parker in order to provide tooth cleaning elements on an oral care implement as shown by Lin.
Thus, Claim 2 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268) and Lin (‘627).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) as applied to claim 1 above, and further in view of Waguespack (8695146).
Parker (‘268) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
As to Claims 2-3, Parker (‘268) does not appear to specifically teach that the oral care implement further comprises a head plate coupled to the head portion of the body, the head portion of the body comprising a basin within which the head plate is disposed, and wherein the plurality of tooth cleaning elements are coupled to and extend from a front surface of the head 
It was known in the art before the effective filing date of the claimed invention to provide a head plate coupled to a head portion of a body of an oral care implement. Waguespack (‘146) discloses an oral care implement (110) comprising: 
a body having a handle portion (14) and a head portion (112), a plurality of tooth cleaning elements (116; 122) extending from the head portion (112) (see Figure 3); and
a head plate (128; 132) coupled to the head portion (118) of the body, the head portion (118) of the body comprising a basin (124; 126) within which the head plate (128; 132) is disposed (see Figures 3-5), and wherein the plurality of tooth cleaning elements (116; 122) are coupled to and extend from a front surface of the head plate (128; 132) (see Figures 4-5);
wherein the head plate (128; 132) comprises the front surface, an opposite rear surface, and holes extending therethrough (see Figures 4-5, Col. 6 lines 5-8), wherein the plurality of tooth cleaning elements (116; 122) extend through the holes so that first portions of the plurality of tooth cleaning elements (116; 122) extend from the front surface of the head plate (128; 132) and second portions of the plurality of tooth cleaning elements(116; 122) extend from the rear surface of the 2head plate (128; 132), and wherein the second portions of the plurality of tooth cleaning elements (116; 122) are melted together to form a melt mat (131) that is positioned 
in order to provide a substrate for tooth cleaning elements that is to be attached to the oral care implement (see Figures 3-5) and to provide anchor free method for forming an oral care implement (see Col. 5 line 63 to Col. 6 line 13). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a head plate disposed in a basin of the head portion in the oral care implement of Parker in order to provide/secure tooth cleaning elements on an oral care implement as shown by Waguespack.
Thus, Claims 2-3 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268) and Waguespack (‘146).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) in view of Lin (6752627) as applied to claim 2 above, and further in view of Waguespack (8695146).
Parker (‘268) and Lin (‘627) are relied upon for disclosure described in the rejection of claim 2 under 35 U.S.C. 103.
As to Claim 3, neither Parker (‘268) or Lin (‘627) appear to specifically teach that the head plate comprises the front surface, an opposite rear surface, and holes extending therethrough, wherein the plurality of tooth cleaning elements extend through the holes so that first portions of the plurality of tooth cleaning elements extend from the front surface of the head plate and second portions of the plurality of tooth cleaning elements extend from the rear surface of the 2head plate, and wherein the second portions of the plurality of tooth cleaning elements are 
It was known in the art before the effective filing date of the claimed invention to provide a head plate comprised of holes extending therethrough, wherein a plurality of tooth cleaning elements extend through the holes so that first portions of the plurality of tooth cleaning elements extend from a front surface of the head plate and second portions of the plurality of tooth cleaning elements extend from a rear surface of the 2head plate, and wherein the second portions of the plurality of tooth cleaning elements are melted together to form a melt mat that is positioned between the rear surface of the head plate and a floor of a basin of a head portion of a body of an oral care implement. Waguespack (‘146) discloses an oral care implement (110) comprising: 
a body having a handle portion (14) and a head portion (112), a plurality of tooth cleaning elements (116; 122) extending from the head portion (112) (see Figure 3); and
a head plate (128; 132) coupled to the head portion (118) of the body, the head portion (118) of the body comprising a basin (124; 126) within which the head plate (128; 132) is disposed (see Figures 3-5), and wherein the plurality of tooth cleaning elements (116; 122) are coupled to and extend from a front surface of the head plate (128; 132) (see Figures 4-5);
wherein the head plate (128; 132) comprises the front surface, an opposite rear surface, and holes extending therethrough (see Figures 4-5, Col. 6 lines 5-8), wherein the plurality of tooth cleaning elements (116; 122) extend through the holes so that first portions of the plurality of tooth cleaning elements (116; 122) extend from the front surface of the head plate (128; 132) and second portions of the plurality of tooth cleaning elements(116; 122) extend from the rear surface of the 2head plate (128; 132), and wherein the second portions of the plurality of tooth 
in order to provide a substrate for tooth cleaning elements that is to be attached to the oral care implement (see Figures 3-5) and to provide anchor free method for forming an oral care implement (see Col. 5 line 63 to Col. 6 line 13). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a head plate disposed in a basin of the head portion in the oral care implement of Parker as modified by Lin in order to provide/secure tooth cleaning elements on an oral care implement as shown by Waguespack.
As to Claim 4, Parker (‘268) discloses that the plurality of tooth cleaning elements (20) comprises light transmissive bristle filaments (see entire document, particularly p. 2 [0027]).
 Lin (‘627) discloses that the light source (31) is located within the basin (121) of the head portion (12) of the body (11, 12) capable of between a melt mat (lower side/surface of 40) and the floor (i.e. bottom surface of 121) of the basin (121) (see Figure 1), where Waguespack (‘146) teaches the melt mat (see 4 paragraphs above).
Thus, Claims 3-4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268), Lin (‘627), and Waguespack (‘146).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) and Waguespack (8695146), or Parker (20110309268), Lin (6752627), and Waguespack (8695146), as applied to claim 3 above, and further in view of Block (10674810).

Parker (‘268), Lin (‘627), and Waguespack (‘146) are relied upon for disclosure described in the rejection of claim 3 under 35 U.S.C. 103.
None of Parker (‘268), Lin (‘627), and Waguespack (‘146) appear to specifically teach that the oral care implement sanitization system further comprises an antibacterial enhancement material located in the basin between the light source and the rear surface of the head plate, wherein the antibacterial enhancement material is selected from the group consisting of titanium dioxide, silver, zinc oxide, and tin dioxide.
It was known in the art before the effective filing date of the claimed invention to provide an antibacterial enhancement material located in a basin between a light source and a rear surface of a head plate in an oral care implement. Bloch (‘810) discloses an oral care implement (100; 100A) comprising: 
a body having a handle portion (110) and a head portion (120), a plurality of tooth cleaning elements (130) extending from the head portion (120) (see Figure 3); 
a light source (30/30A-30D, 40) located in the head portion (120) and configured to sanitize the plurality of tooth cleaning elements (130); 
a first electrical coupling element (33A, 33B) operably coupled (via 31) to the light source (30); and
an antibacterial enhancement material (20) located in a basin (153) between the light source (30, 40) and the rear surface of a head plate (121) (see Figures 3-5, Col. 8 lines 18-20 and 25-28), wherein the antibacterial enhancement material is selected from the group consisting of silver (see Col. 7 line 1);

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an antibacterial enhancement material located in the basin between the light source and the rear surface of the head plate of the oral care implement of Parker as modified by Lin and/or Waguespack in order to reflect the light from the light source to the exterior of the oral care implement as shown by Bloch.
Thus, Claim 5 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268), Waguespack (‘146), and Bloch (‘810), or Parker (‘268), Lin (‘627), Waguespack (‘146), and Bloch (‘810).

Claims 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) as applied to claim 1 above, and further in view of Dietzel (20160317268).
Parker (‘268) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Parker (‘268) does not appear to specifically teach the case further comprises a cover that closes an open top end of the cavity, and wherein the housing and he cover collectively circumferentially surround an entirety of the oral care implement such that no portion of the oral care implement is exposed.
It was known in the art before the effective filing date of the claimed invention to provide a case comprised of a cover that closes an open top end of a cavity in an oral care implement sanitization system. Dietzel (‘268) discloses an oral care implement sanitization system (see Figures 1-7) comprising:

a body (400, 500) having a handle portion (400) and a head portion (500), a plurality of tooth cleaning elements (i.e. bristles on 500) extending from the head portion (see Figures 4 and 6); 
a light source (420); and 
a first electrical coupling element (410) operably coupled to the light source (420); 
a case (1; 1A) for storing the oral care implement and activating a light source (270 – 271, 272) to sanitize the plurality of tooth cleaning elements (see Figures 4-6), the case (1) comprising: 
a housing (10, 20) comprising a cavity (i.e. where 200 is located in 20) for holding the oral care implement (400, 500) and a cover (10) that closes an open top end of the cavity (i.e. within 20), wherein the housing (20) and the cover (10) collectively circumferentially surround an entirety of the oral care implement (400, 500) such that no portion of the oral care implement (400, 500) is exposed (see Figures 1, 4, and 6); 
a light source (270 – 271);
a power source (250 or via 210 through 600); 
a second electrical coupling element (232) operably coupled to the power source (250) (see Figure 7); and 
a processor (240) operably coupled to the power source (250 or via 210 through 600), and wherein upon the first and second electrical coupling elements (410; 232) becoming operably coupled, the processor (240) is configured to activate the light source (270 – 271, 272) for a predetermined period of time and to then automatically deactivate 
wherein when the oral care implement (400, 500) is positioned within the cavity of the housing (10, 20) of the case (1; 1A), the first electrical coupling element (410) of the oral care implement (400) is operably coupled (via 401) to the second electrical coupling element (232) of the case (1; 1A) (see Figure 7);
wherein the cover (10) that is alterable between an open state and a closed state, wherein when the first and second electrical coupling elements (410; 232) are operably coupled together (see Figure 7) and the cover (10) is in the open state, the light source (270 – 271) is capable of being maintained in a deactivated state, and wherein when the first and second electrical couplings (410; 232) are operably coupled together and the cover (10) is in the closed state, the light source (270 – 271) is capable of being activated;
wherein when the first and second electrical couplings (410; 232) are operably coupled together the light source (270 – 271) is capable of being automatically activated to transmit UV light to the plurality of tooth cleaning elements (see Figure 5, p. 4 [0036] – 4th – 6th lines from the bottom) for a predetermined period of time; and
wherein the second electrical coupling element is a primary coil (see p. 4 [0040] – lines 3-4), and the first electrical coupling element (232) is a secondary coil (see Figure 7, p. 4 [0040] – lines 1-3) and wherein the primary coil is inductively coupled to the second coil (232) when the secondary coil and primary coil are less than a threshold distance away from one another (via 233 - see Figure 7, pp. 3-4 [0033] and [0040]),
in order to store and charge rechargeable batteries of the oral care implement (see pp. 4-5 [0043]).

Thus, Claims 7, 10-11, and 13 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268) and Dietzel (‘268).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parker (20110309268) as applied to claim 1 above, and further in view of Jansheski (20080060829) and Lin (9457199).
Parker (‘268) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Parker (‘268) does not appear to specifically teach that the first electrical coupling element comprises a first pair of electrical contacts, or that the electrical contacts are disposed on an outer surface of the handle portion of the body.
It was known in the art before the effective filing date of the claimed invention to provide a pair of electrical contacts as an electrical coupling element. Jansheski (‘829) discloses an oral care implement sanitization system (10; 50) comprising: 
an oral care implement (18; 54) comprising: 
a body having a handle portion (26; 54) and a head portion (28; where 56 is located), a plurality of tooth cleaning elements (16) extending from the head portion (28) (see Figures 1 and 4); 

a first electrical coupling element in the form of a pair of electrical contacts (30; 66) operably coupled to the light source (20; 56) (see Figures 1 and 3-4); 
a case (12; 52) for storing the oral care implement (18; 54) and activating a light source (14; 20; 56) to sanitize the plurality of tooth cleaning elements (16), the case (12; 52) comprising: 
a housing (12; 52) comprising a cavity (i.e. within 12/52) for holding the oral care implement (18; 54) (see Figures 2 and 4-5); and 
a second electrical coupling element (32; 62) operably coupled to a power source (see entire document, particularly p. 2 [0018] - 4th - 6th lines from the bottom); and 
wherein when the oral care implement (18; 54) is positioned within the cavity of the housing of the case (12; 52), the first electrical coupling element  (30; 66) of the oral care implement (18; 54) is operably coupled to the second electrical coupling element (32; 62) of the case (12; 52) (see Figures 1, 3, and 5); and 
wherein when the first and second electrical couplings (66; 62) are operably coupled together the light source (56) is automatically activated to transmit UV light to the plurality of tooth cleaning elements for a predetermined period of time (see entire document, particularly p. 2 [0022] – lines 11-17);
in order to provide control/power to the light source so as to effect sanitization of the plurality of tooth cleaning elements (see entire document, particularly p. 2 [0022] – lines 16-17).

While Jansheski (‘829) does not appear to specifically teach that the electrical contacts are exposed on an outer surface of the handle portion of the body, it was known in the art before the effective filing date of the claimed invention to provide electrical coupling element on an outer surface of a handle portion of a body of an oral care implement. Lin (‘199) discloses an oral care implement sanitization system (see Figures 1-4) comprising: 
an oral care implement (10) comprising: 
a body having a handle portion (30) and a head portion (12), a plurality of tooth cleaning elements (14, 15) extending from the head portion (12); 
a light source (17 with 24) located in the head portion (12) and capable of sanitizing the plurality of tooth cleaning elements (14, 15) (see entire document, particularly Col. 4 lines 49-50); and 
a first electrical coupling element (28) operably coupled to the light source (24);
wherein the first electrical coupling element (28) exposed on an outer surface of the handle portion (30) of the body (see Figures 1-2),
in order to provide electrical connectivity with an external power supply for charging or operating the oral care implement (see entire document, particularly Col. 4 lines 56-58).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide the electrical coupling element on an outer surface of the 
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Parker (‘268), Jansheski (‘829), and Lin (‘199).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20080209650, 20140135798, 10058169.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799